Citation Nr: 1328488	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO. 11-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for residuals of 
fractured right femur (leg injury).

2. Entitlement to service connection for traumatic brain 
injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1998 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2010 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1. The Veteran sustained a TBI and right femoral fracture 
due to a motor vehicle accident that occurred during service 
in December 2001.

2. The service treatment records do not demonstrate any 
additional TBIs or right leg injuries aside from those 
incurred as a result of the motor vehicle accident, nor does 
the Veteran contend that he incurred any additional injuries 
during service.

3. The Veteran's TBI and right leg injury were not incurred 
in the line of duty and were the result of the Veteran's 
willful misconduct.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right leg injury have not been met.  38 U.S.C.A. §§ 105, 
1110, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304 (2012).

2.  The criteria for service connection for TBI have not 
been met.  38 U.S.C.A. §§ 105, 1110, 1113, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice and Assistance

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In the present case, required notice was provided by a 
letter dated in August 2009, which informed the Veteran of 
all the elements required by the Pelegrini II Court as 
stated above.  The letter also informed the Veteran how 
disability ratings and effective dates were established.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the RO obtained VA treatment records, the Air 
Force special investigative report, the Air Force fitness 
report, and the Veteran submitted statements on his behalf.  
There was no indication that the Veteran received any 
private treatment during the course of his appeal outside of 
his emergency room visit immediately following the accident.  
The medical records from that visit were transferred with 
the Veteran to a VA facility and a summary of the records is 
included in the claims file.  The Veteran was also offered 
the opportunity to testify at a hearing before the Board, 
but he declined. 

Based on the evidence of record the Board finds that a VA 
examination is not necessary to fully adjudicate the 
Veteran's claims.  38 C.F.R. § 3.159(c)(4).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).

II. Service Connection

The Veteran filed a claim for service connection for his 
currently diagnosed TBI and right leg injury in June 2009.  
He contends that his injuries occurred while on active duty 
and were not the result of his own willful misconduct.

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

In order to establish direct service connection for a 
disability, there must be (1) competent evidence of the 
current existence of the disability for which service 
connection is being claimed; (2) competent evidence of a 
disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  In many cases, medical evidence is required to meet 
the requirement that the evidence be "competent".  However, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nichols, 21 Vet. App. 303, 309 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
Veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result 
of the Veteran's own willful misconduct.  38 C.F.R. § 3.301.

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  A service department 
finding that injury, disease or death incurred in the line 
of duty will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  38 C.F.R. § 3.1(m).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  An action will be 
willful misconduct if it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical 
violation of police regulations or ordinances will not per 
se constitute willful misconduct.  Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on the Department of Veterans Affairs unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by the Department of Veterans Affairs.  38 
C.F.R. § 3.1(n).

The facts in this case show that the Veteran sustained a TBI 
and right femoral fracture as the result of a motor vehicle 
accident in December 2001.  The Veteran continues to 
experience the effects of the TBI and residual pain from the 
leg fracture.  Thus, the Veteran has a current disability 
and the Board now turns to the issue of in-service injury.  
See Davidson, 581 F.3d 1313.

As a preliminary matter, there is no evidence of record that 
the Veteran sustained any additional injuries while on 
active duty, nor does he claim that his current disabilities 
are the result of anything other than his December 2001 
motor vehicle accident.  A physical evaluation conducted at 
enlistment in July 1997 found the Veteran to be in good 
health and noted no abnormalities involving the Veteran's 
right leg or cognitive function.

The Air Force investigated the Veteran's accident and made a 
recommendation regarding his "line of duty" status.  The 
report of investigation shows that on the evening of 
December 24, 2001, the Veteran was hosting a get together of 
8-10 air force honor guard members.  Several witnesses in 
attendance stated that he had consumed at least two drinks 
prior to the accident.  Reconstructing the events of that 
evening revealed that the Veteran had as little as 3 hours 
of sleep in a 38 hour period and had spent the better part 
of the evening of the 24th drinking, including consuming 
several drinks at a local pool hall.

The investigative report also detailed the events 
immediately surrounding the motor vehicle accident.  Eye 
witnesses indicated that the Veteran's motorcycle was 
weaving in and out of traffic and travelling upwards of 80 
mph in a 35 mph zone.  At the time of the collision the 
Veteran had been attempting to pass two cars in a no pass 
zone when the lead car made a legal left turn.  This placed 
the car directly in the path of the Veteran's vehicle.  
Witnesses stated that they did not see the Veteran attempt 
to stop or swerve to avoid the collision.  Reconstruction of 
the accident determined that the minimum speed of the 
motorcycle, based on the distance the Veteran was found from 
the point of impact and analysis of the speedometer, was at 
least 63 mph.  EMS at the scene stated that they detected 
the presence of alcohol on the Veteran's person.  
Additionally, it was reported to a police detective by 
another officer (who accompanied the Veteran to the 
hospital) that blood tests revealed the Veteran's blood 
alcohol content (BAC) to be 0.11 upon arrival at the 
hospital.  However, these blood tests were not included in 
the claims file nor were they available to the police 
without a subpoena.  The detective ultimately concluded that 
the Veteran was at fault for the accident and regardless of 
the alcohol use would have faced an obvious and provable 
case of reckless driving.  As a result of the accident the 
Veteran suffered massive cranial trauma and an open fracture 
of the right femur and spent several months in a coma.

After completing his investigative report which included 
reviewing the eyewitness testimony, accident reconstruction, 
police accident report, and interviewing witnesses and 
police, the Air Force investigator concluded that:

1.  The Veteran had voluntarily used alcohol before 
operating a motor vehicle, but the preponderance of evidence 
for misconduct on the grounds of alcohol abuse was not 
conclusive.

2.  Regardless of alcohol use, the Veteran's operation of 
the motor vehicle was egregiously reckless with a wanton 
disregard for the risk.

3.  The Veteran's excessive speeding, illegal pass, and 
driving on the wrong side of the road were intentionally 
wrongful and negligent.

The investigator ultimately found that the Veteran's 
inherently dangerous operation of his vehicle was the 
proximate cause of his injury and therefore, he was not in 
the line of duty due to his own misconduct.

The investigator's conclusion was affirmed by a Staff Judge 
Advocate after a legal sufficiency review of his 
investigative report.  An Air Force Physical Evaluation 
Board was later convened to hold a formal hearing on the 
Veteran's fitness.  The members ultimately found that the 
Veteran committed willful misconduct and was not in the line 
of duty when his injuries occurred.  As a result of his 
injuries the Veteran was medically retired from the Air 
Force.

In response to the Veteran's claim, the RO in Wichita issued 
an administrative decision regarding the Veteran's "line of 
duty" status at the time of his accident.  Based on the 
police report and the Air Force's line of duty 
determination/review, the RO concluded that the Veteran's 
injuries were the result of his own willful misconduct and 
were not sustained in the performance of his assigned 
military duties.

In support of his claim the Veteran submitted a statement 
disagreeing with the administrative findings issued by the 
RO and has asserted that he was not consuming alcohol at the 
time of the accident.  The Veteran cites the police report 
in support of his argument that he was not drinking on the 
evening in question.  Additionally, he states that he does 
not remember passing on a double yellow line (no pass zone).  
However, the Veteran also states that to this day he has not 
remembered anything about the accident.

After review of the investigative report, police report and 
Veteran's statements, the Board finds that the Veteran's 
willful misconduct was the proximate cause of his injuries 
and resulted in the accident sustained in December 2001.  
The investigation conducted by the Air Force and subsequent 
review of the investigation appear to be thorough and well 
reasoned.  The investigation found that the Veteran was 
operating his vehicle well above the posted speed limit and 
was attempting to pass in a no pass zone at the time the 
accident occurred.  These findings are supported by the 
police report which also credited the Veteran with causing 
the accident.  It is clear that operating a motor vehicle at 
30 mph above the posted speed limit while also attempting to 
pass in a no pass zone constitutes knowing and reckless 
behavior as contemplated by 38 C.F.R. § 3.1(n).  The Board 
does not find the Veteran's statements regarding whether or 
not he crossed a double yellow line to be credible as he 
also admits to not remembering anything about the accident.  
Therefore, his statements concerning the accident are not 
afforded any probative weight.

While the Veteran is correct in pointing out that the police 
report does not mention alcohol being a factor in the crash, 
this fact does not affect the credibility or accuracy of the 
Air Force's "line of duty" analysis as the finding was not 
based on consumption of alcohol but rather on the Veteran's 
negligent and wantonly reckless operation of his vehicle.  
It is also clear from the record that the Veteran's injuries 
were a direct result of his motor vehicle accident and the 
Veteran does not contend that he sustained any additional 
injuries in service that may have caused his current 
disabilities.
In sum, the Board finds that the weight of the evidence 
demonstrates that the Veteran's motor vehicle accident and 
resulting injuries sustained in December 2001 were due to 
his own willful misconduct and were not in line of duty, 
such that the underlying service connection claims are 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a right leg injury is 
denied.

Entitlement to service connection for a TBI is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


